IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-11-00121-CR

WARREN N. MCCRAW,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                            From the 54th District Court
                             McLennan County, Texas
                            Trial Court No. 2010-450-C2


                           MEMORANDUM OPINION


       Appellant appeals from a plea-bargained judgment of conviction. The Clerk of

this Court warned Appellant that because the trial court noted on the certification of

defendant’s right of appeal that he had no right of appeal and that because Appellant

had signed a waiver of his right to appeal, the Court might dismiss the appeal unless,

within 21 days, we received a certification stating that Appellant has a right to appeal or

a response was filed showing grounds for continuing the appeal. See TEX. R. APP. P.

25.2(d); Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).
       Appellant has not responded, and we have not received a certification stating

that Appellant has a right to appeal. This appeal is dismissed. See Chavez, 183 S.W.3d at

680; Davis v. State, 205 S.W.3d 606, 607 (Tex. App.—Waco 2006, no pet.). Appellant’s

motion for change of venue is dismissed as moot.



                                               REX D. DAVIS
                                               Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed; motion for change of venue dismissed as moot
Opinion delivered and filed June 15, 2011
Do not publish
[CRPM]




McCraw v. State                                                                    Page 2